This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 30,054

 5 JERED LEATHERMAN,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Steven L. Bell, District Judge

 9 Gary K. King, Attorney General
10 Yvonne M. Chicoine, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jacqueline L. Cooper, Chief Public Defender
14 Eleanor Brogan, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VANZI, Judge.
 1        Defendant Jered Leatherman appeals his convictions for receiving stolen

 2 property in violation of NMSA 1978, Section 30-16-11(I) (2006), and resisting,

 3 evading, or obstructing an officer in violation of NMSA 1978, Section 30-22-1(B)

 4 (1981). Prior to trial, Defendant moved to suppress all of the evidence against him on

 5 the ground that it was obtained in violation of his right to be free from unreasonable

 6 seizures as protected by the Fourth Amendment of the United States Constitution and

 7 Article II, Section 10 of the New Mexico Constitution. Specifically, Defendant

 8 contends that the evidence against him should have been suppressed because law

 9 enforcement seized him without reasonable suspicion. We agree and reverse.

10        Because the parties are familiar with the facts and proceedings of this case and

11 because this is a memorandum opinion, we provide only a brief discussion of the

12 background. We include additional information as necessary in connection with the

13 issues raised.

14 BACKGROUND

15        The following undisputed facts come from the testimony of Sergeant Michael

16 Taylor of the Roswell Police Department. Sergeant Taylor was on patrol around 4:15

17 a.m. on July 13, 2008, when he observed Defendant riding his bicycle down a sparsely

18 lit street. Defendant was wearing a backpack. Sergeant Taylor decided that he wanted

19 to make contact with Defendant to “make sure he was okay, make sure where he


                                              2
 1 might have been headed, where he might have come from.” In order to make contact

 2 with Defendant, Sergeant Taylor pulled onto a parallel street and kept an eye on

 3 Defendant. He observed there was a well lit intersection on the street on which

 4 Defendant was riding and that it dead ended, forcing Defendant to eventually turn left

 5 or right. Sergeant Taylor drove into that intersection, pulled underneath the street

 6 light, and got out of the car as Defendant continued toward him. When Defendant was

 7 within the lit area, Sergeant Taylor said, “hey, how are you doing?” Defendant looked

 8 at the officer and slowly continued on.

 9        As Defendant passed within five feet of him, Sergeant Taylor noticed

10 Defendant had “an unknown black item” in his hand, that he made a quick motion to

11 put it up to his side, and that he hunched over the bicycle slightly. Sergeant Taylor

12 testified that Defendant’s movements gave him the impression that Defendant was

13 attempting to hide something from his view, and this gave him “concern.” At that

14 time, Sergeant Taylor advised Defendant, “Roswell Police, come here and talk to me.”

15 Defendant looked back and started pedaling rapidly. Sergeant Taylor immediately got

16 back into his car, put on his high beams, and drove behind Defendant. Defendant rode

17 through a stop sign at the intersection. Sergeant Taylor drove his car beside

18 Defendant and twice announced “Roswell Police, you need to stop.” Sergeant Taylor

19 then drove past Defendant and turned his car in front of Defendant. Defendant


                                             3
 1 stopped, nearly losing control of the bike. The officer heard the sound of a metal

 2 object hitting the ground, and when he got out of his car, he observed a pistol on the

 3 ground.

 4        Defendant was arrested and charged with receiving stolen property (firearm)

 5 and resisting, evading, or obstructing an officer. Prior to trial, Defendant moved to

 6 suppress all of the evidence on the ground that the officer lacked reasonable suspicion

 7 to stop him. The district court denied Defendant’s motion. A jury convicted

 8 Defendant on both counts, and this appeal timely followed.

 9 DISCUSSION

10        Defendant alleges multiple errors in the proceedings before the district court.

11 Defendant first argues that the evidence against him should have been suppressed

12 because it was obtained as the result of an unconstitutional seizure. Because we agree

13 that Defendant was seized in violation of his constitutional rights and reverse on this

14 basis, we do not address Defendant’s other arguments.

15 Standard of Review

16        “The review of a denial of a motion to suppress presents a mixed question of

17 fact and law.” State v. Williams, 2011-NMSC-026, ¶ 8, 149 N.M. 729, 255 P.3d 307.

18 We review a district court’s suppression ruling to determine “whether the law was

19 correctly applied to the facts, viewing the facts in the manner most favorable to the


                                              4
 1 prevailing party.” State v. Garcia, 2009-NMSC-046, ¶ 9, 147 N.M. 134, 217 P.3d

 2 1032. Where, as here, there are no findings of fact from the district court, “we will

 3 indulge in all reasonable presumptions in support of the district court’s ruling.” State

 4 v. Jason L., 2000-NMSC-018, ¶ 11, 129 N.M. 119, 2 P.3d 856 (internal quotation

 5 marks and citation omitted). We review the application of the law to the facts de

 6 novo. Garcia, 2009-NMSC-046, ¶ 9. “Questions of reasonable suspicion are

 7 reviewed de novo by looking at the totality of the circumstances to determine whether

 8 the detention was justified.” State v. Hubble, 2009-NMSC-014, ¶ 5, 146 N.M. 70, 206

 9 P.3d 579 (internal quotation marks and citation omitted).

10 Preservation and Interstitial Analysis

11        “Both the United State[s] Constitution and the New Mexico Constitution protect

12 a citizen against unreasonable searches and seizures.” Id. ¶ 7 (internal quotation

13 marks and citation omitted). “Because both the United States and the New Mexico

14 Constitutions provide overlapping protections against unreasonable searches and

15 seizures, we apply our interstitial approach” unless a defendant fails to preserve his

16 or her state constitutional claim. State v. Ketelson, 2011-NMSC-023, ¶ 10, 150 N.M.

17 137, 257 P.3d 957. As the State correctly acknowledges, in order for a defendant to

18 preserve a claim under the New Mexico Constitution where, as here, the constitutional

19 provision has been interpreted more broadly than its federal counterpart, the defendant


                                              5
 1 need only raise the applicable provision and develop a factual record to enable the

 2 district court to make a ruling. Id. ¶ 11; State v. Leyva, 2011-NMSC-009, ¶ 49, 149

 3 N.M. 435, 250 P.3d 861. This satisfies Rule 12-216 NMRA’s requirement that the

 4 litigant “fairly invoke” a ruling by the district court. Leyva, 2011-NMSC-009, ¶ 40.

 5 Defendant did that here, raising both the federal and state constitutional provisions in

 6 his motion to suppress and developing a factual record at the suppression hearing.

 7 Nevertheless, the State argues that Defendant did not preserve his state constitutional

 8 claim because he did not object to the district court’s ruling denying his motion or

 9 request that the district court enter an order with specific factual findings. Under the

10 standard for preservation established by our Supreme Court, Defendant was not

11 required to take either action suggested by the State. See id. Thus, Defendant’s state

12 constitutional claim was preserved, and we apply our interstitial analysis.

13        Under our interstitial approach, we first address whether Defendant was

14 protected under the Fourth Amendment of the federal constitution. Ketelson, 2011-

15 NMSC-023, ¶ 10. If the Fourth Amendment provides the protection that Defendant

16 seeks, our analysis ends. Id. If not, we then determine whether the broader

17 protections afforded by Article II, Section 10 of the New Mexico Constitution apply

18 in this case. Id.; Garcia, 2009-NMSC-046, ¶¶ 13, 25.




                                              6
 1 The Fourth Amendment

 2        There is no dispute that Sergeant Taylor seized Defendant; however, the parties

 3 dispute at what point Defendant was seized and whether the officer had reasonable

 4 suspicion to support that seizure. Defendant argues that he was seized when Sergeant

 5 Taylor drove his police car in front of him causing him to stop. The State, on the

 6 other hand, contends that Defendant was not seized until after Sergeant Taylor saw the

 7 pistol lying in the street and “took him into custody by physically detaining and

 8 handcuffing him.” Therefore, our first task in determining whether Sergeant Taylor

 9 seized Defendant in violation of the Fourth Amendment is to resolve at what point the

10 seizure occurred. State v. Harbison, 2007-NMSC-016, ¶ 10, 141 N.M. 392, 156 P.3d

11 30. For the following reasons, we conclude that Defendant was seized for the

12 purposes of the Fourth Amendment when Sergeant Taylor pulled his car in front of

13 Defendant.

14        A seizure occurs “‘whenever a police officer accosts an individual and restrains

15 his freedom to walk away.’” Jason L., 2000-NMSC-018, ¶ 15 (quoting Terry v. Ohio,

16 392 U.S. 1, 16 (1968)). A police officer’s restraint of a person’s freedom so as to

17 constitute a seizure “can be the result of either physical force or a showing of

18 authority.” Id. For the purposes of the Fourth Amendment, courts use different

19 standards for determining if a person was seized depending on whether the officer


                                              7
 1 used a show of authority or physical force. When law enforcement attempts to stop

 2 an individual through a show of authority, the individual is only seized and thus

 3 protected by the Fourth Amendment when he submits to the officer’s show of

 4 authority. Garcia, 2009-NMSC-046, ¶ 15; Harbison, 2007-NMSC-016, ¶ 2. When

 5 law enforcement applies physical force to a person, the person is seized regardless of

 6 whether the person’s “movement was restrained, affected, or deterred.” Garcia, 2009-

 7 NMSC-046, ¶ 20. “Unlike assertion-of-authority cases, there is no need for a

 8 defendant to demonstrate submission in cases of physical force.” Id.

 9        Under either standard, Defendant was seized at the time Sergeant Taylor turned

10 his car in front of him. First, the record reflects that Defendant stopped his bike when

11 Sergeant Taylor pulled his car in front of him thus demonstrating that Defendant

12 submitted to Sergeant Taylor’s show of authority as Defendant did not continue to

13 move away from the officer or attempt to flee. See Harbison, 2007-NMSC-016, ¶¶ 5,

14 14 (holding that a defendant who ran from the scene of a drug buy upon the arrival of

15 police and was commanded by the police to stop was not seized until he actually

16 stopped running). Second, we have previously held that “[b]locking a subject’s

17 vehicle is a form of physical restraint.” State v. Lopez, 109 N.M. 169, 172, 783 P.2d

18 479, 482 (Ct. App. 1989), modified on other grounds by Jason L., 2000-NMSC-018.




                                              8
 1 Accordingly, Sergeant Taylor’s act of pulling his vehicle in front of Defendant’s

 2 bicycle and blocking Defendant’s way constituted the use of physical force.

 3         Having determined the point at which Defendant was seized for the purposes

 4 of the Fourth Amendment, we now determine whether Sergeant Taylor had reasonable

 5 suspicion to stop Defendant for an investigative detention. See State v. Maez, 2009-

 6 NMCA-108, ¶ 16, 147 N.M. 91, 217 P.3d 104 (“Reasonable suspicion is analyzed at

 7 the point when an actual seizure occurs.”). “A reasonable suspicion is a particularized

 8 suspicion, based on all the circumstances that a particular individual, the one detained,

 9 is breaking, or has broken, the law.” Hubble, 2009-NMSC-014, ¶ 8 (internal

10 quotation marks and citation omitted). “The test is an objective one. The subjective

11 belief of the officer does not in itself affect the validity of the stop; it is the evidence

12 known to the officer that counts, not the officer’s view of the governing law.” Id.

13 (internal quotation marks and citation omitted). “We will find reasonable suspicion

14 if the officer is aware of specific articulable facts, together with rational inferences

15 from those facts, that, when judged objectively, would lead a reasonable person to

16 believe criminal activity occurred or was occurring.” Id. (internal quotation marks

17 and citation omitted).

18         Defendant argues that, at the point that Sergeant Taylor stopped him by driving

19 his police car in front of him, the officer lacked reasonable suspicion to detain


                                                9
 1 Defendant. Sergeant Taylor testified that prior to stopping Defendant, he observed

 2 Defendant ride his bicycle through an intersection without stopping at the stop sign.

 3 As Sergeant Taylor testified, bicycles are required to stop at stop signs, and failure to

 4 do so is a traffic infraction. See NMSA 1978, § 66-3-702 (1978) (“Traffic laws apply

 5 to persons riding bicycles.”); NMSA 1978, § 66-7-345(C) (2003) (making failure to

 6 obey stop signs a traffic violation). This fact alone supports an inference that a law

 7 had been violated and provides an objectively reasonable basis for the officer to stop

 8 Defendant. Because Defendant’s traffic infraction occurred before he was seized by

 9 Sergeant Taylor, we conclude that the seizure at that point was not illegal, and there

10 was no Fourth Amendment violation. However, under our interstitial analysis, “we

11 now proceed to determine whether the evidence against Defendant was unlawfully

12 acquired as the fruit of an unreasonable seizure under Article II, Section 10.” Garcia,

13 2009-NMSC-046, ¶ 25.

14 Article II, Section 10 of the New Mexico Constitution

15        Defendant argues that he is entitled to relief under Article II, Section 10 of the

16 New Mexico Constitution, which provides greater protection in recognizing when a

17 seizure occurs. Under this broader standard, Defendant asserts that he was seized at

18 the time Sergeant Taylor said, “Roswell Police, come here and talk to me” because




                                              10
 1 any reasonable person would understand that this was a command that needed to be

 2 complied with. We agree.

 3        Under Article II, Section 10 an individual is seized by law enforcement when,

 4 “in view of all of the circumstances surrounding the incident, a reasonable person

 5 would have believed that he was not free to leave” rather than when he submits to the

 6 officer’s physical force or show of authority. Garcia, 2009-NMSC-046, ¶ 37 (internal

 7 quotation marks and citation omitted). “The reasonable person would not feel free to

 8 leave when his or her freedom of movement is restrained or when the facts show

 9 accosting and restraint[.]” Id. (citation omitted). “While police are free to engage

10 people consensually to gather information, when they convey a message that

11 compliance with their requests is required, the reasonable person would not feel free

12 to leave and a seizure has occurred.” Id. ¶ 39 (alteration, internal quotation marks, and

13 citation omitted). If an officer has reasonable suspicion to believe that an individual

14 is involved in criminal activity, he may briefly detain that person to verify or quell that

15 suspicion. State v. Werner, 117 N.M. 315, 317, 871 P.2d 971, 973 (1994). However,

16 such a stop must be supported by reasonable suspicion at its inception. Jason L.,

17 2000-NMSC-018, ¶ 20.

18        In support of his argument, Defendant cites to Garcia. In Garcia, our Supreme

19 Court concluded that the defendant, who an officer saw walking down the street, was


                                               11
 1 seized when the officer stopped his marked vehicle in an intersection within close

 2 proximity to the defendant, shone his spotlight on him, and then “told, ordered, or

 3 yelled at” the defendant to stop. 2009-NMSC-046, ¶ 41 (internal quotation marks

 4 omitted). The defendant in Garcia continued on his way past the patrol car. Id. ¶¶ 3,

 5 41. Nonetheless, the Court stated that the officer’s actions “demonstrated accosting

 6 and restraint” within the meaning of Article II, Section 10 and that “[a] reasonable

 7 person would not have felt free to terminate the encounter and walk away.” Id. ¶ 41.

 8        The facts here bear similarities to those in Garcia. Sergeant Taylor pulled into

 9 an intersection directly in front of Defendant. Although he was in an unmarked patrol

10 car, he exited the vehicle and stood in the road in his full police uniform making it

11 obvious that he was law enforcement. When Defendant came within five feet of the

12 officer, Sergeant Taylor addressed him, first merely saying, “hey, how are you,” but

13 before Defendant had pedaled past the car and out of the lit area, Sergeant Taylor

14 advised, “Roswell Police, come here and talk to me.” Unlike in Garcia, the record

15 does not reflect what tone the officer used. See id. Nevertheless, “come here and talk

16 to me” is a command, and one given by a fully uniformed officer who identified

17 himself as police seconds after attempting to make an initial contact with Defendant.

18        The State asserts that this single statement made in an unknown tone of voice

19 is not conduct amounting to a seizure. While this may be true, we determine whether


                                             12
 1 a person has been seized by examining the totality of the circumstances and

 2 objectively determining whether a reasonable person would have felt free to leave.

 3 Here, we conclude that a reasonable person would not feel that he was free to leave

 4 given the officer’s position in the intersection, that the officer pulled up just as

 5 Defendant rode toward him, that he exited the vehicle and stood in the road waiting

 6 for Defendant to approach, and then commanded Defendant to come talk to him after

 7 Defendant had already passed by and declined to speak with the officer. Our courts

 8 have held that “the use of language or tone of voice indicating that compliance with

 9 the officer’s request might be compelled” is a circumstance indicating that a seizure

10 has occurred. Id. ¶ 39 (internal quotation marks and citation omitted). Given these

11 circumstances and the officer’s use of language that indicated that compliance with

12 his request might be compelled, we conclude that Defendant was seized under Article

13 II, Section 10 at the point when Sergeant Taylor commanded, “Roswell Police, come

14 here and talk to me.” See Garcia, 2009-NMSC-046, ¶¶ 39, 41; see also State v. Soto,

15 2008-NMCA-032, ¶ 15, 143 N.M. 631, 179 P.3d 1239 (holding that officers pulling

16 up next to a bicyclist at 2:30 a.m. and questioning the defendant constituted a show

17 of authority).

18        We next consider whether, at the point Sergeant Taylor seized Defendant, he

19 had reasonable suspicion to do so. See Garcia, 2009-NMSC-046, ¶ 42. For an officer


                                            13
 1 to conduct an investigatory detention, he must have “a reasonable and articulable

 2 suspicion” that the person being detained “is breaking, or has broken, the law.” Id.

 3 ¶ 43 (internal quotation marks and citation omitted). “These facts must be specific,

 4 articulable, and particular to the individual who is detained.” State v. Williams, 2006-

 5 NMCA-062, ¶ 23, 139 N.M. 578, 136 P.3d 579. “Unsupported intuition and

 6 inarticulate hunches are not sufficient” to justify a stop. Garcia, 2009-NMSC-046,

 7 ¶ 43 (internal quotation marks and citation omitted).

 8        “In examining the reasonableness of an officer’s suspicion, we objectively

 9 consider the totality of the circumstances, including all the information the officer

10 possessed at the time.” Williams, 2006-NMCA-062, ¶ 23. At the time Sergeant

11 Taylor seized Defendant, the following facts were known to him. Defendant was

12 riding a bicycle at about 4:15 a.m. He was wearing a backpack, was riding on a

13 sparsely lit street, and was riding close to the sidewalk where it was darker. The area

14 in which he was riding was not a high crime area. Roswell generally had been

15 experiencing a high rate of burglaries, but Sergeant Taylor was on routine patrol and

16 was not responding to any call in the area. Defendant did not respond to Sergeant

17 Taylor when the officer asked him how he was doing. Sergeant Taylor saw an

18 “unknown black item” in Defendant’s hand and noticed that Defendant moved that

19 hand quickly towards his pocket and “hunched . . . slightly as if he was attempting to


                                              14
 1 hide whatever it was.” Additionally, Sergeant Taylor testified that in his experience,

 2 people who commit burglaries often wear backpacks and ride bicycles.

 3        The State contends that these facts are sufficient to show that Sergeant Taylor

 4 had individualized reasonable suspicion to conduct an investigative detention. Even

 5 viewing these facts in the light most favorable to the district court’s ruling, we cannot

 6 agree. Although reasonable suspicion can arise from wholly lawful conduct, it cannot

 7 “be based merely on an officer’s intuition or hunches.” Maez, 2009-NMCA-108, ¶

 8 18. At best, the facts here illuminate nothing more than a hunch. Carrying an

 9 unknown black object in one hand and hunching over while riding a bicycle are not

10 grounds for reasonable suspicion even when considered within the context of the early

11 hour, that Defendant carried a backpack, rode on a dark street, and that generally

12 Roswell as a whole was experiencing a high level of burglaries. See State v.

13 Gutierrez, 2008-NMCA-015, ¶¶ 15-17, 143 N.M. 522, 177 P.3d 1096 (finding no

14 reasonable suspicion where the defendant was walking down a residential street

15 holding a pair of pants, looked at passing officers in surprise, moved on to the

16 sidewalk, lowered his arm so that it was next to his hip, and took a step backwards as

17 the officers approached); City of Roswell v. Hudson, 2007-NMCA-034, ¶ 17, 141

18 N.M. 261, 154 P.3d 76 (finding no reasonable suspicion where a neighbor reported

19 that an unknown vehicle had been parked for a half hour at 11:30 at night in a


                                              15
 1 neighborhood where there had been recent burglaries). Although Sergeant Taylor

 2 testified that Defendant’s motions while riding his bicycle of appearing to try to hide

 3 an unknown black object caused him “concern” so that he decided he was going to

 4 stop Defendant, the officer did not articulate what he meant by “concern” or what

 5 basis this gave him for believing a crime had occurred or was occurring. “In the

 6 absence of specific and particularized incriminating information about the criminal

 7 activity that [the] defendant is or is about to engage in, generalized suspicions [are]

 8 insufficient to create reasonable suspicion for an investigatory detention.” State v.

 9 Neal, 2007-NMSC-043, ¶ 25, 142 N.M. 176, 164 P.3d 57 (internal quotation marks

10 and citation omitted).

11        The State contends that the fact that Defendant did not acknowledge the officer

12 after Sergeant Taylor asked him how he was supports reasonable suspicion here. We

13 disagree. The right to be free from unreasonable searches and seizures includes the

14 “right to be let alone,” and Defendant was free to disregard Sergeant Taylor’s attempt

15 at a consensual encounter and continue on his way. Garcia, 2009-NMSC-046, ¶¶ 34,

16 37 (internal quotation marks and citation omitted). To use it against a person when

17 he exercises his right to disregard an officer’s attempt to engage him in a consensual

18 encounter would undermine the purpose of the right.




                                             16
 1        The State also contends that Defendant’s failure to stop and subsequent traffic

 2 violation constituted intervening circumstances in Sergeant Taylor’s seizure of

 3 Defendant and thus, even if the seizure was illegal, the evidence later obtained should

 4 not be excluded. The State asserts that Defendant’s actions constitute “a break in the

 5 chain between the unlawful seizure and the subsequent discovery of evidence.” We

 6 are not persuaded.

 7        “The fruit of the poisonous tree doctrine bars the admission of evidence

 8 obtained after an illegal . . . detention except in very limited circumstances, such as

 9 where there is a break in the causal chain leading from [the d]efendant’s unlawful

10 [detention] to the search of his person.” State v. Hawkins, 1999-NMCA-126, ¶ 16,

11 128 N.M. 245, 991 P.2d 989 (emphasis added) (alteration, internal quotation marks,

12 and citation omitted). This is not such a case. The record here reflects that the

13 evidence discovered and developed against Defendant on the charges of evading an

14 officer and receiving stolen property is directly linked to Sergeant Taylor’s initial

15 unlawful seizure of Defendant and the officer’s conduct that followed.

16        In Soto, this Court discussed the factors used for “assessing attenuation between

17 illegal police conduct and the discovery of evidence.” 2008-NMCA-032, ¶ 25. “The

18 three factors are: (1) the amount of time that elapsed between the illegality and the

19 acquisition of evidence; (2) any intervening circumstances; and (3) the purpose and


                                             17
 1 the flagrancy of the police misconduct.” Id. (internal quotation marks and citation

 2 omitted). Although the record does not indicate exactly how much time elapsed

 3 between the point at which Sergeant Taylor initially seized Defendant and the point

 4 at which he pulled his car in front of Defendant, it appears to have been within the

 5 space of a few minutes during which time the officer was following Defendant with

 6 his high beams on. Thus, the interval of time was minimal if not non-existent. That

 7 Defendant continued to ride away, especially when he had no obligation to stop, is

 8 simply not an intervening circumstance that would break the causal chain. The

 9 officer’s purpose in attempting to stop Defendant appears only to have been to explore

10 his unspecified concern, and his subsequent conduct only escalated the intrusion. See

11 Garcia, 2009-NMSC-046, ¶ 41. Considering the short amount of time, the lack of any

12 significant intervening event, the officer’s vague purpose in conducting the stop, and

13 his subsequent conduct, we conclude that there was no break in the causal chain

14 between the illegal seizure and the development and discovery of evidence against

15 Defendant. See Soto, 2008-NMCA-032, ¶ 27 (holding that the discovery of a warrant

16 for the defendant did not justify an illegal stop of a bicyclist for the purpose of

17 obtaining his information and running a warrants check); Hawkins, 1999-NMCA-126,

18 ¶ 19 (holding that evidence seized as the result of a strip search after an illegal arrest




                                               18
 1 should be suppressed because there was no break in the causal chain from the arrest

 2 to the strip search).

 3        We do not suggest that an officer cannot follow individuals he or she suspects

 4 of being involved in a crime, or that riding a bike through a stop sign is an excusable

 5 offense; however, Sergeant Taylor’s actions demonstrate that, under our state

 6 constitution, Defendant was not free to leave from the time Sergeant Taylor issued the

 7 command to come and talk to him to the time he was ultimately arrested. In Garcia,

 8 our Supreme Court stated that “allowing the police to assert their authority by

 9 pursuing suspects or brandishing weapons without reasonable suspicion, as long as

10 the suspects do not submit, is anathema to our constitutional freedoms.” 2009-

11 NMSC-046, ¶ 34 (internal quotation marks and citation omitted). Excluding the

12 evidence here, where Defendant did not submit to Sergeant Taylor’s unreasonable

13 seizure, “bolsters the purpose of the exclusionary rule, which is to deter unlawful

14 police conduct.” Soto, 2008-NMCA-032, ¶ 25.

15 CONCLUSION

16        We reverse the district court’s denial of Defendant’s motion to suppress.

17 Consequently, we vacate Defendant’s convictions and remand to the district court for

18 further proceedings consistent with this Opinion.




                                             19
1      IT IS SO ORDERED.


2                               __________________________________
3                               LINDA M. VANZI, Judge

4 WE CONCUR:



5 _________________________________
6 MICHAEL D. BUSTAMANTE, Judge



7 _________________________________
8 MICHAEL E. VIGIL, Judge




                                  20